DETAILED ACTION

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7, line 2, “delay device the receives” should be changed to -- delay device receives --. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 - 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LAKKIS (US 2010/0272157).
As to claim 1, LAKKIS figures 5A and 5B shows and teaches a correlithm object delay line (500), comprising: 
a first correlithm object delay device (STAGE 1 / 504-1) operable to:
receive a first correlithm object (512-1 and 514-1) at a first time (paragraph [0085]... input 502 set to a Kronecker delta sequence .delta.(n) which has the value one at lag 0 (i.e. at n=0) during the first clock cycle of master clock CLK); 
store (556 of 504-1) the first correlithm object; and
516-1 and 518-1) the first correlithm object at a second time later than the first time (560 of 504-1 ;  paragraph [0086]...the counter 508 is initialized to N-1 and decrements by 1 for each clock cycle of signal CLK. The most significant bit of the counter (i.e. bit of weight 2.sup.N-1) is signal 516-1 and the least significant bit of the counter (i.e. bit of weight 2.sup.0) is signal 516-M. The counter acts as a clock divider, and the signal 516-m is actually a clock signal with frequency equal to the main signal CLK divided by 2.sup.M+1-m, i.e. CLK/2.sup.M+1-m);
a second correlithm object delay device (STAGE m / 504-m) communicatively coupled to the first correlithm object delay device and operable to:
receive (512-m and 514-m) the first correlithm object from the first correlithm object delay device at a third time later than the second time (paragraph [0086]...the counter 508 is initialized to N-1 and decrements by 1 for each clock cycle of signal CLK. The most significant bit of the counter (i.e. bit of weight 2.sup.N-1) is signal 516-1 and the least significant bit of the counter (i.e. bit of weight 2.sup.0) is signal 516-M. The counter acts as a clock divider, and the signal 516-m is actually a clock signal with frequency equal to the main signal CLK divided by 2.sup.M+1-m, i.e. CLK/2.sup.M+1-m)); 
store (556 of 504-m) the first correlithm object; and
output (516-m and 518-m)  the first correlithm object at a fourth time later than the third time (560 of 504-m ;  paragraph [0086]...the counter 508 is initialized to N-1 and decrements by 1 for each clock cycle of signal CLK. The most significant bit of the counter (i.e. bit of weight 2.sup.N-1) is signal 516-1 and the least significant bit of the counter (i.e. bit of weight 2.sup.0) is signal 516-M. The counter acts as a clock divider, and the signal 516-m is actually a clock signal with frequency equal to the main signal CLK divided by 2.sup.M+1-m, i.e. CLK/2.sup.M+1-m); and
a third correlithm object delay device (STAGE M / 504-M) communicatively coupled to the second correlithm object delay device and operable to:
512-M and 514-M) the first correlithm object from the second correlithm object delay device at a fifth time later than the fourth time (paragraph [0086]...the counter 508 is initialized to N-1 and decrements by 1 for each clock cycle of signal CLK. The most significant bit of the counter (i.e. bit of weight 2.sup.N-1) is signal 516-1 and the least significant bit of the counter (i.e. bit of weight 2.sup.0) is signal 516-M. The counter acts as a clock divider, and the signal 516-m is actually a clock signal with frequency equal to the main signal CLK divided by 2.sup.M+1-m, i.e. CLK/2.sup.M+1-m)); 
store (556 of 504-M)  the first correlithm object; and
output the first correlithm object at a sixth time later than the fifth time(560 of 504-M ;  paragraph [0086]...the counter 508 is initialized to N-1 and decrements by 1 for each clock cycle of signal CLK. The most significant bit of the counter (i.e. bit of weight 2.sup.N-1) is signal 516-1 and the least significant bit of the counter (i.e. bit of weight 2.sup.0) is signal 516-M. The counter acts as a clock divider, and the signal 516-m is actually a clock signal with frequency equal to the main signal CLK divided by 2.sup.M+1-m, i.e. CLK/2.sup.M+1-m).

As to claim 2, LAKKIS figures 5A and 5B shows and teaches the correlithm object delay line (500), wherein the first correlithm object (512-1 and 514-1) comprises an n-bit digital word of binary values (paragraph [0085]...FIG. 5A shows a preferred binary Golay generator 500 according to one aspect of the disclosure. The circuit 500 generates a pair of Golay complementary sequence b.sub.n and a.sub.n with n=0, 1, . . . , N-1, where N=2.sup.M. The delay vector D in this configuration is set to D=[2.sup.M-1, 2.sup.M-2, . . . , 2.sup.0] and the seed vector W=[W.sub.1, W.sub.2, . . . , W.sub.M] has elements [W.sub.m] which are logic 0 or 1. The circuit 500 comprises M stages).

As to claim 3, LAKKIS figures 5A and 5B shows and teaches the correlithm
500), wherein the first correlithm object delay device (STAGE 1 / 504-1) stores (556) a plurality of correlithm object values (512-1 and 514-1 ; (paragraph [0085]...FIG. 5A shows a preferred binary Golay generator 500 according to one aspect of the disclosure. The circuit 500 generates a pair of Golay complementary sequence b.sub.n and a.sub.n with n=0, 1, . . . , N-1, where N=2.sup.M. The delay vector D in this configuration is set to D=[2.sup.M-1, 2.sup.M-2, . . . , 2.sup.0] and the seed vector W=[W.sub.1, W.sub.2, . . . , W.sub.M] has elements [W.sub.m] which are logic 0 or 1. The circuit 500 comprises M stages)) and comprises a processor (paragraph [0140]... various hardware and/or software component(s) and/or module(s), including, but not limited to a circuit, an application specific integrated circuit (ASIC), or processor) operable to:
determine a Hamming distance between the first correlithm object and each of the stored correlithm object values (paragraph [0149]...closeness can be measured using different criterions such as hamming distance); and
store the first correlithm object if any of the determined Hamming distances are within a predetermined threshold (paragraph [0149]...once a generalized Golay code is found that is an approximation of the m-sequence, the spread data stream can be despread at the receiver using the efficient generalized Golay correlator which acts as a mismatched filter).

As to claim 4, LAKKIS figures 5A and 5B shows and teaches the correlithm, wherein the first correlithm object delay device (STAGE 1 / 504-1) receives a clock signal (506 ; 516-1) that determines a delay between the second time and the first time (paragraph  [0086]...the counter 508 is initialized to N-1 and decrements by 1 for each clock cycle of signal CLK. The most significant bit of the counter (i.e. bit of weight 2.sup.N-1) is signal 516-1 and the least significant bit of the counter (i.e. bit of weight 2.sup.0) is signal 516-M. The counter acts as a clock divider, and the signal 516-m is actually a clock signal with frequency equal to the main signal CLK divided by 2.sup.M+1-m, i.e. CLK/2.sup.M+1-m).

As to claim 5, LAKKIS figures 5A and 5B shows and teaches the correlithm, wherein the first correlithm object delay device (STAGE 1 / 504-1) continues to communicate the first correlithm object until a delay time after it receives a second correlithm object (paragraph [0086]...counter 508 is initialized to N-1 and decrements by 1 for each clock cycle of signal CLK. The most significant bit of the counter (i.e. bit of weight 2.sup.N-1) is signal 516-1 and the least significant bit of the counter (i.e. bit of weight 2.sup.0) is signal 516-M. The counter acts as a clock divider, and the signal 516-m is actually a clock signal with frequency equal to the main signal CLK divided by 2.sup.M+1-m, i.e. CLK/2.sup.M+1-m. In another aspect of the disclosure, signal 516-m is used as an enable signal that enables input 512-m to be input to stage m block 504-m).

As to claim 6, LAKKIS figures 5A and 5B shows and teaches the correlithm, 
object delay line (500), wherein the first correlithm object delay device (STAGE 1 / 504-1):
receives a second correlithm object (518-1) at the third time; 
stores (556 of 504-m) the second correlithm object; and 
outputs (516-1 and 518-1)  the second correlithm object at the fourth time.

As to claim 7, LAKKIS figures 5A and 5B shows and teaches the correlithm, 
object delay line (500), wherein the first correlithm object delay device (STAGE 1 / 504-1) the receives the first correlithm object as feedback (paragraph [0077]...the Golay codes provided above have multiple drawbacks. The efficient Golay generator for a code length 2.sup.M is of high complexity as compared for example to a maximal-length sequence (m-sequence) generator for m-sequences of length 2.sup.M-1. The latter uses a linear feedback shift register (LFSR) with M binary memory elements only. The second drawback is that Golay complementary codes do not exist for every length, for example there are no Golay codes of odd length) from the output (516-1 and 518-1)  of the first correlithm object.

As to claim 8, LAKKIS figures 5A and 5B shows and teaches the correlithm, 
object delay line (500),  wherein the first correlithm object delay device (STAGE 1 / 504-1) communicates the first correlithm object (512-1 and 514-1) received as feedback (paragraph [0077]...the Golay codes provided above have multiple drawbacks. The efficient Golay generator for a code length 2.sup.M is of high complexity as compared for example to a maximal-length sequence (m-sequence) generator for m-sequences of length 2.sup.M-1. The latter uses a linear feedback shift register (LFSR) with M binary memory elements only. The second drawback is that Golay complementary codes do not exist for every length, for example there are no Golay codes of odd length) until it receives a second correlithm object (518-1).

As to claim 9, LAKKIS figures 5A and 5B shows and teaches the correlithm object delay line (500), configured as a finite impulse response filter filter (paragraph [0008]... sets of complementary pairs of equally long, finite sequences of two kinds of elements which have the property that the number of pairs of like elements with any one given separation in one code is equal to the number of unlike elements with the same given separation in the other code ; paragraph [0079]... Golay correlator (or matched filter))that applies a function (paragraph [0091]...the generalized-Golay sequence c has good correlation properties. The maximum sidelobe-level magnitude of the aperiodic and periodic autocorrelation functions is 4 compared to a peak of magnitude 24 which makes it a good spreading code) to the output correlithm objects of each of the first correlithm object delay device (STAGE 1 / 504-1), the second correlithm object delay device (STAGE m / 504-m), and the third correlithm object delay device (STAGE M / 504-M).


object delay line (500), configured as an infinite impulse response filter filter (paragraph [0008]... sets of complementary pairs of equally long, finite sequences of two kinds of elements which have the property that the number of pairs of like elements with any one given separation in one code is equal to the number of unlike elements with the same given separation in the other code ; paragraph [0079]... Golay correlator (or matched filter)).

Claim 11 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 12 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 

Claim 13 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 14 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 

Claim 15 has similar limitations as claim 15. Therefore, the claim is rejected for the same reasons as above. 

Claim 16 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons as above. 

Claim 17 has similar limitations as claim 7. Therefore, the claim is rejected for the same reasons as above. 

Claim 18 has similar limitations as claim 8. Therefore, the claim is rejected for the same reasons as above. 

As to claim 19, LAKKIS figures 5A and 5B shows and teaches a device emulating a correlithm object based finite impulse response filter (paragraph [0008]... sets of complementary pairs of equally long, finite sequences of two kinds of elements which have the property that the number of pairs of like elements with any one given separation in one code is equal to the number of unlike elements with the same given separation in the other code ; paragraph [0079]... Golay correlator (or matched filter)), comprising:
a first correlithm object delay device (STAGE 1 / 504-1) operable to:
receive a first correlithm object (512-1 and 514-1) at a first time (paragraph [0085]... input 502 set to a Kronecker delta sequence .delta.(n) which has the value one at lag 0 (i.e. at n=0) during the first clock cycle of master clock CLK); 
store (556 of 504-1) the first correlithm object; and
output (516-1 and 518-1) the first correlithm object at a second time later than the first time (560 of 504-1 ;  paragraph [0086]...the counter 508 is initialized to N-1 and decrements by 1 for each clock cycle of signal CLK. The most significant bit of the counter (i.e. bit of weight 2.sup.N-1) is signal 516-1 and the least significant bit of the counter (i.e. bit of weight 2.sup.0) is signal 516-M. The counter acts as a clock divider, and the signal 516-m is actually a clock signal with frequency equal to the main signal CLK divided by 2.sup.M+1-m, i.e. CLK/2.sup.M+1-m);
STAGE m / 504-m) communicatively coupled to the first correlithm object delay device and operable to:
receive (512-m and 514-m) the first correlithm object from the first correlithm object delay device at a third time later than the second time (paragraph [0086]...the counter 508 is initialized to N-1 and decrements by 1 for each clock cycle of signal CLK. The most significant bit of the counter (i.e. bit of weight 2.sup.N-1) is signal 516-1 and the least significant bit of the counter (i.e. bit of weight 2.sup.0) is signal 516-M. The counter acts as a clock divider, and the signal 516-m is actually a clock signal with frequency equal to the main signal CLK divided by 2.sup.M+1-m, i.e. CLK/2.sup.M+1-m)); 
store (556 of 504-m) the first correlithm object; and
output (516-m and 518-m)  the first correlithm object at a fourth time later than the third time (560 of 504-m ;  paragraph [0086]...the counter 508 is initialized to N-1 and decrements by 1 for each clock cycle of signal CLK. The most significant bit of the counter (i.e. bit of weight 2.sup.N-1) is signal 516-1 and the least significant bit of the counter (i.e. bit of weight 2.sup.0) is signal 516-M. The counter acts as a clock divider, and the signal 516-m is actually a clock signal with frequency equal to the main signal CLK divided by 2.sup.M+1-m, i.e. CLK/2.sup.M+1-m); and
a third correlithm object delay device (STAGE M / 504-M) communicatively coupled to the second correlithm object delay device and operable to:
receive (512-M and 514-M) the first correlithm object from the second correlithm object delay device at a fifth time later than the fourth time (paragraph [0086]...the counter 508 is initialized to N-1 and decrements by 1 for each clock cycle of signal CLK. The most significant bit of the counter (i.e. bit of weight 2.sup.N-1) is signal 516-1 and the least significant bit of the counter (i.e. bit of weight 2.sup.0) is signal 516-M. The counter acts as a clock divider, and the signal 516-m is actually a clock signal with frequency equal to the main signal CLK divided by 2.sup.M+1-m, i.e. CLK/2.sup.M+1-m)); 
556 of 504-M)  the first correlithm object; 
output the first correlithm object at a sixth time later than the fifth time(560 of 504-M ;  paragraph [0086]...the counter 508 is initialized to N-1 and decrements by 1 for each clock cycle of signal CLK. The most significant bit of the counter (i.e. bit of weight 2.sup.N-1) is signal 516-1 and the least significant bit of the counter (i.e. bit of weight 2.sup.0) is signal 516-M. The counter acts as a clock divider, and the signal 516-m is actually a clock signal with frequency equal to the main signal CLK divided by 2.sup.M+1-m, i.e. CLK/2.sup.M+1-m); and 
wherein the filter (paragraph [0008]... sets of complementary pairs of equally long, finite sequences of two kinds of elements which have the property that the number of pairs of like elements with any one given separation in one code is equal to the number of unlike elements with the same given separation in the other code) applies a function (paragraph [0091]...the generalized-Golay sequence c has good correlation properties. The maximum sidelobe-level magnitude of the aperiodic and periodic autocorrelation functions is 4 compared to a peak of magnitude 24 which makes it a good spreading code) to the output correlithm objects of each of the first correlithm object delay device, the second correlithm object delay device, and the third correlithm object delay device 

As to claim 20, LAKKIS figures 5A and 5B shows and teaches a device, wherein the first correlithm object delay device (STAGE 1 / 504-1) stores (556) a plurality of correlithm object values (512-1 and 514-1 ; (paragraph [0085]...FIG. 5A shows a preferred binary Golay generator 500 according to one aspect of the disclosure. The circuit 500 generates a pair of Golay complementary sequence b.sub.n and a.sub.n with n=0, 1, . . . , N-1, where N=2.sup.M. The delay vector D in this configuration is set to D=[2.sup.M-1, 2.sup.M-2, . . . , 2.sup.0] and the seed vector W=[W.sub.1, W.sub.2, . . . , W.sub.M] has elements [W.sub.m] which are logic 0 or 1. The circuit 500 comprises M stages)) and comprises a processor (paragraph [0140]... various hardware and/or software component(s) and/or module(s), including, but not limited to a circuit, an application specific integrated circuit (ASIC), or processor) operable to:
paragraph [0149]...closeness can be measured using different criterions such as hamming distance); and
store the first correlithm object if any of the determined Hamming distances are within a predetermined threshold (paragraph [0149]...once a generalized Golay code is found that is an approximation of the m-sequence, the spread data stream can be despread at the receiver using the efficient generalized Golay correlator which acts as a mismatched filter).

As to claim 21, LAKKIS figures 5A and 5B shows and teaches the device, wherein the first correlithm object (512-1 and 514-1) comprises an n-bit digital word of binary values (paragraph [0085]...FIG. 5A shows a preferred binary Golay generator 500 according to one aspect of the disclosure. The circuit 500 generates a pair of Golay complementary sequence b.sub.n and a.sub.n with n=0, 1, . . . , N-1, where N=2.sup.M. The delay vector D in this configuration is set to D=[2.sup.M-1, 2.sup.M-2, . . . , 2.sup.0] and the seed vector W=[W.sub.1, W.sub.2, . . . , W.sub.M] has elements [W.sub.m] which are logic 0 or 1. The circuit 500 comprises M stages).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2122